DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The effective filing date of the instant claims is 18 September 2017, the filing date of the utility application.

Examiner’s Note
Applicant's amendments and arguments filed 10 June 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10 June 2022, it is noted that claims 1, 44, and 60 have been amended and claims 72-78 newly added. Support can be found in the throughout the specification and specifically at [0032, 0041, 0058, 0077, 00112]. No new matter has been added.

Election/Restrictions
The Applicant has elected diphenylsiloxy phenyl trimethicone (methyl phenyl silicone ester), PPG-3 benzyl ether myristate (aromatic ester), stearyl/PPG-3 myristyl ether dimer dilinoleate (mixed ester), beeswax (wax), mixture of Red 7 Lake and Red 28 Lake (first pigment), mica (second pigment), octyl dodecanol (emollient), octyl dodecanol (long chain fatty acid).

Status of the Claims
Claims 1, 11, 44, 55, and 60-78 are pending.
Claims 1, 11, 44, 55, and 72-77 are allowable.
Claims 60-71 and 78 are rejected.

Allowable Subject Matter
	Claims 1, 11, 44, 55, and 72-77, which are towards a composition consisting of diphenylsiloxy phenyl trimethicone, PPG-3 benzyl ether myristate, and a mixed ester composition consisting of stearyl/PPG-3 myristyl ether dimer dilinoleate and a wax, are free of the art. The closest prior art does not provide motivation or suggestion to use just the required elements, and not others, from the instant claims in the composition and thus said claims are in condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 60-71 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Lebre et al. (US 2006/0165640) in view of Ma et al. (US 2016/0303004) in view of Gao et al. (J. Cosmet. Sci., 55 (Supplement), S143-S150 (2004)).
The Applicant claims, in claim 60, a composition comprising diphenylsiloxy phenyl trimethicone (35-45%), PPG-3 benzyl ether myristate (35-45%), and a mixed ester composition (15-25%) consisting of stearyl/PPG-3 myristyl ether dimer dilinoleate and a wax wherein the amounts are relative to each other. Claim 60 further requires the composition be prepared by mixing the recited components under propeller agitation with heat. Additional limitations in claims 60-70 narrow the temperature, time of mixing, emollients and binders added, speed of mixing, and pigments added. Claims 60-70 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See MPEP 2113). The Applicant has not provided evidence that the product prepared in the method of the instant claims differs in structure than the prior art. Claim 71 is and intended use of the claimed composition, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (see MPEP 2111.02 (II)). In claim 78, the amounts of each agent are narrowed.
The composition of Lebre can be in the form of a lipstick for application to the skin or lips [0002-0003, 0231, 0235]. The inclusion of said alkoxylated ester and apolar oil results in a formulation with high gloss (interpreted as being analogous to enhanced shine) and equivalent comfort to standard formulations [0012]. Regarding the alkyoxylated ester, one preferred ester, which is a mixed ester, is stearyl/PPG-3 myristyl ether dimer dilinoleate [0054]. The mixed ester can be present in 1-99% [0086]. The apolar oil can be present in 1-80% [0099] and selected from oils including polydimethylsiloxanes such as phenyl trimethicones [0105]. It is noted that phenyl trimethicone is listed as a genus and is not one specific agent. The composition of Lebre can further comprise a dye (i.e. pigment) in 0.001-98% which can comprise a liposoluble dye (0-20%) such as D&C Red #7 and aluminum lakes [0155-0159]. Additional dyes, known as nacres, can be present in 0.001-20% and comprise mica coated with titanium oxide [0160]. Among suitable fillers include mica [0163-0164]. Lebre further includes a wax such as synthetic wax (a binding agent), beeswax, or microcrystalline wax in 0.01-50% [0178-0182]. The composition of Lebre also optionally comprises a non-volatile oil which can be selected from fatty alcohols such as octyldodecanol in 2-30% [0183, 0186]. Although no range is provided for the non-volatile oil, high molecular weight oils are permitted in 2-30%, which is extrapolated as being an appropriate range for the genus of non-volatile oils [0191]. Additional agents such as plasticizers, preservatives, dispersants, and other cosmetic adjuvants are permitted in from 0.0005-20% [0227]. Examples include menthol (flavorant), sunscreens, and emollients such as dimethicone [0228]. In one example, Lebre teaches a stick of lipstick comprising octyldodecanol (14.7%), phenyl trimethicone (4.21%), stearyl/PPG-3 myristyl ether dimer dilinoleate (9.49%), microcrystalline wax (3.75%), preserving agent (0.06%), and pigments (8.66%) [0244]. It is noted, the composition of Lebre requires only the agents of at least one ester derived from an alkoxylated alcohol and a carboxylic acid and at least one apolar oil (abstract). All additionally mentioned agents are considered optional.
Lebre does not teach diphenylsiloxy phenyl trimethicone as the methyl phenyl silicone ester. Lebre does not teach further including an aromatic ester such as PPG-3 benzyl ether myristate.
Ma teaches a cosmetic composition [0001] and, specifically, discloses that in cosmetics diphenylsiloxy phenyl trimethicone (KF-56) and phenyl trimethicone oil (DC556) are both suitable species of phenyl trimethicone [0067, 0070].
Gao teaches that Crodamol STS (PPG-3 benzyl ether myristate) is an emollient for use in cosmetics that is safe to use and provides a silicone-like feel (abstract). The agent has a refractive index of 1.47 and is known to enhance hair shine, contribute to high gloss in lip products, provide good pigment wetting leaving to enhanced pigment localization, and improve SPF (id). Crodamol STS is disclosed as being superior as an emollient as compared to dimethicone and cyclomethicone (pg S144, ¶3). In one example, the agent is used in 25% of the formulation (pg S144, Table 1).
It would have been prima facie obvious to modify the composition of Lebre to use diphenylsiloxy phenyl trimethicone as the phenyl trimethicone species as it is a suitable alternative to DC556 in cosmetic formulations. In addition, it would have been obvious to replace microcrystalline wax with beeswax, which is taught in Lebre as being alternative waxes and to select octyl dodecanol as the optional emollient. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Moreover, it would have been obvious to modify the composition of Lebre to further include PPG-3 benzyl ether myristate. Gao teaches that this cosmetic emollient is superior to dimethicone (which is disclosed in Lebre as an emollient) as it provides superior shine and pigment wetting. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). The resulting composition would have increased shine/gloss and provide enhanced pigment dispersion due to the PPG-3 benzyl ether myristate. 
Regarding the claimed amounts of each agent, Lebre teaches broad ranges that overlap and/or encompass those of the instant claims as related to the methyl phenyl silicone ester, the mixed ester, and the wax. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). As such, through routine optimization working within the limits as taught by Lebre, the skilled artisan would have found it obvious to arrive at the amounts of each agent in the instant claims. To be clear, the ranges in Lebre refer to the overall composition but the ratios between specific agents such as methyl phenyl silicone ester, the mixed ester, and the wax can be extrapolated from the overall concentrations of these agents. For example, due to the broad ranges taught, a 1:1:1 ratio of methyl phenyl silicone ester to aromatic ester to mixed ester would have been obvious. The resulting blend results in each individual component being present in about 33% relative to each other. Other ratios wherein the mixed ester is lower are equally as obvious based on Lebre. Regarding the aromatic ester, Lebre teaches an emollient is present in from 0.0005-20% and Gao further teaches using the elected species in 25%. Gao also provides guidance on the benefits of using the elected species including improvement of certain properties including pigment localization and shine/gloss improvements. That being said and in lieu of objective evidence of unexpected results, the amount of aromatic ester can be viewed as a variable which achieves the recognized result of improving pigment localization and shine/gloss of cosmetic compositions. The optimum or workable range of aromatic ester can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 
Regarding the selection of the specifically claimed agents from Lebre, the specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, it is true that the reference does not provide any motivation to select this specific combination of methyl phenyl silicone ester, aromatic ester, mixed ester, and wax anticipation cannot be found. That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. Consistent with this reasoning, it would have been obvious to have selected various combinations of methyl phenyl silicone ester, aromatic ester, mixed ester, and wax from within the Lebre disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.” 
In lieu of evidence to the contrary, the prior art composition would be identical in structure to that of the instant claims wherein the instant claims specifically apply heat and agitation during the mixing steps. The composition of Lebre in view of Ma and Gao requires all the same components and teaches optionally including emollients, binders (wax), and pigments in the cosmetic composition. Thus, claims 60-71 and 78 are rejected as being obvious in view of the above prior art.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 11-12 of their remarks, that it is legally insufficient to merely point to various recited elements and the Office must identify the basis for the alleged modification or combination to arrive at the claimed invention.
In response, the Office, in the rejection above, has clearly identified the basis for the alleged modification or combination as relating to instant claims 60-71 and 78.

The Applicant argues, on page 15, that Lebre does not provide the requisite motivation to select the specific amount of apolar oil (diphenylsiloxy phenyl trimethicone) recited in the claims. Specifically, the prior art does not teach the amount of 35-45%.
In response, Lebre teaches the apolar oil can be present in 1-80% which includes phenyl trimethicones. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).

The Applicant argues, on page 16 of their remarks, that Ma is towards Pickering emulsions, which is in contrast to Lebre directed to lipsticks.
In response, the emulsions of Ma are irrelevant to the rejection since Ma is applied to its teachings of equivalence between suitable agents. Specifically, Ma teaches that in cosmetics diphenylsiloxy phenyl trimethicone (KF-56) and phenyl trimethicone oil (DC556) are both suitable species of phenyl trimethicone.

The Applicant argues, on pages 16-17, that Lebre does not teach further including an aromatic ester such as PPG-3 benzyl ether myristate in 35-45%.
In response, this statement is true but remedied by the inclusion of Gao. Gao teaches that Crodamol STS (PPG-3 benzyl ether myristate) is an emollient for use in cosmetics that is safe to use and provides a silicone-like feel and is superior to dimethicone and cyclomethicone. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). It would have been obvious to select any cosmetically suitable emollient since Lebre provides no limitations on said agent.
Regarding the particular selection of an emollient from among the many alternative agents in Lebre, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft.

The Applicant argues, on pages 17-18 of their remarks, that PPG-3 benzyl ether myristate is an alternative to silicones such as phenyl trimethicone and thus selecting both an apolar oil and an aromatic ester such as PPG-3 benzyl ether myristate would not have been obvious. 
In response, Gao teaches that PPG-3 benzyl ether myristate is a known cosmetically-acceptable emollient and Lebre teaches that emollients can be further including in the cosmetic composition. The fact that PPG-3 benzyl ether myristate can be an alternative to silicone is not relevant as any emollient, regardless of its other functions, are suitable for use in Lebre.

The Applicant argues, on page 18 of their remarks, that the Office has failed to provide any reasoning as to how the skilled artisan would have increased the amount of emollient to arrive at the amount of PPG-3 benzyl ether myristate recited in the instant claims.
In response, the amount of PPG-3 benzyl ether myristate is a results-effective variable and is optimizable as described above.

The Applicant argues, on pages 18-19 of their remarks, that a disclosure of 1-99% of mixed ester is not the same as 15-25% of a mixed ester composition in the claims.
In response, the mixed ester composition of the instant claims consists of stearyl/PPG-3 myristyl ether dimer dilinoleate and a wax however the instant claims do not have any limitations that would specify a particular order of addition of the agents that would result in a unique physical structure. As such, the final composition of the instant claims is interpreted as a mixture of stearyl/PPG-3 myristyl ether dimer dilinoleate, a wax, diphenylsiloxy phenyl trimethicone, and PPG-3 benzyl ether myristate. The prior art renders obvious mixing all the aforementioned agents together to form the same structure as the instant claims. The amount of said ester is 1-99%, thus including the required amount of 35-45%.

The Applicant argues, on page 19 of their remarks, that no attempt is made to explain why one of skill would have selected diphenylsiloxy phenyl trimethicone and a mixture of stearyl/PPG-3 myristyl ether dimer dilinoleate with a wax.
In response, the Applicant is reminded that the teachings of KSR are actually an endorsement and expansion of the flexible and expansive approach to obviousness, which clearly invites continued reliance on such broad and flexible analyses concerning the utility of selecting alternative embodiments of components providing art-recognized utility, with no substantial change in the overall utility of a composition so formulated. See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395-96 (U.S.2007) (“the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”; “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious”; “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions” exemplified by the holdings of cases such as Merck v. Biocraft.

The Applicant argues, on pages 20-22 of their remarks, that the prior art ranges for mixed ester and apolar oil are tantamount to a disclosure of any amount at all.
In response, although the ranges of the prior art are broad, they do include the ranges as required in the instant claims and thus render obvious the instantly claimed composition. The Applicant’s claimed ranges are arbitrary and, in lieu of evidence of an unexpected result or critical range of concentration, rendered obvious based on the prior art teachings including the very broad ranges. In other words, it is fully appropriate to rely on the broad ranges of the prior art to teach the narrower ranges of the instant claims when the Applicant has provided no evidence that the narrower claimed range were selected due to a critical range associated with an unexpected result.

The Applicant argues, on page 24 of their remarks, that the amount of pre-blend composition can beneficially be used to control the characteristics of the resultant cosmetic product without sacrificing stability and compatibility.
In response, the Applicant has provided no data or evidence to support this reasoning, therefore it does not yet amount to evidence of an unexpected result.

The Applicant argues, on page 25 of their remarks, that it would have been obvious to try to vary all components and amounts possible to arrive at a successful result.
In response, the Applicant’s position that there is no particular guidance to direct the skilled artisan to select the particular combination of agents from amongst the alternatives disclosed by Lebre is, per se, unpersuasive, as the instant claims appear to be little more than a selection of elements known by the art to provide a particular utility, with no indication that anything other than predictable results have been achieved.  KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395 (U.S. 2007))

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613